 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 313 
In the House of Representatives, U. S.,

May 5, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Public Works Week, and for other purposes. 
 
 
Whereas public works infrastructure, facilities, and services have far-reaching effects on the United States economy and the Nation’s competitiveness in the world marketplace; 
Whereas public works infrastructure, facilities, and services play a pivotal role in the health, safety, and quality of life of communities throughout the United States; 
Whereas public works infrastructure, facilities, and services could not be provided without the skill and dedication of public works professionals, including engineers and administrators, representing State and local governments throughout the United States; 
Whereas public works professionals design, build, operate, maintain, and protect the transportation systems, water supply infrastructure, sewage and refuse disposal systems, public buildings, and other structures and facilities that are vital to the citizens, communities, and commerce of the United States; 
Whereas the Corps of Engineers, in partnership with public port authorities, provides navigational improvements that link United States producers and customers with national and international markets; 
Whereas the public waterways, including locks and dams constructed, operated, and maintained by the Corps of Engineers, provide a safe, energy efficient, and cost effective means of transporting goods and services; 
Whereas the Corps of Engineers, in partnership with local public entities, provides levees, reservoirs, and other structural and nonstructural flood damage reduction measures that protect millions of families, homes, and businesses; 
Whereas a recent analysis of the state of the United States infrastructure garnered an overall grade of D; 
Whereas every $1 invested in public transportation generates as much as $6 in economic returns to the Nation’s economy; 
Whereas the Nation’s public transportation systems experienced record ridership levels in 2008 with 10,680,000,000 passenger trips taken; 
Whereas infrastructure investment from all levels of government and the private sector is currently $85,000,000,000 annually; 
Whereas the capital asset program of the General Services Administration is authorized annually to provide Federal employees with necessary office space, courts of law, and other special purpose facilities; 
Whereas since 1972 the Nation has invested more than $250,000,000,000 in wastewater infrastructure facilities to establish a system that includes 16,000 publicly owned wastewater treatment plants, 100,000 major pumping stations, 600,000 miles of sanitary sewers, and 200,000 miles of storm sewers; 
Whereas the Pipelines and Hazardous Materials Safety Administration is charged with the safe and secure movement of almost 1,200,000 daily shipments of hazardous materials by all modes of transportation and oversees the safety and security of 2,300,000 miles of gas and hazardous liquid pipelines, which account for 64 percent of the energy commodities consumed in the United States; 
Whereas the National Railroad Passenger Corporation annually provides more than 28,000,000 people with intercity rail service; 
Whereas 15 new runways, 2 end-around taxiways, and 1 reconfigured runway have opened at the Nation's busiest airports since 2001; 
Whereas 3 of the Nation’s busiest airports currently have airfield projects (1 new runway, 1 taxiway, and a reconfiguration) under construction to provide an additional 110,900 annual operations and to decrease average delays by approximately 1.5 minutes per operation; 
Whereas in the report of the Department of Transportation entitled 2006 Status of the Nation’s Highways, Bridges, and Transit: Conditions & Performance, the Department confirms that investment in the Nation’s highway, bridge, and transit infrastructure has not kept up with growing demands on the system; 
Whereas the National Surface Transportation Policy and Revenue Study Commission report estimates that the United States needs to invest up to $340,000,000,000 annually for the next 50 years to upgrade the Nation’s existing transportation network to a good state of repair and to build the more advanced facilities the Nation will require to remain competitive; 
Whereas the National Surface Transportation Infrastructure Financing Commission report estimates that, without changes to current policy, revenues raised by all levels of government for capital investment will total only 36 percent of the $200,000,000,000 necessary each year to maintain and improve United States highways and transit systems; 
Whereas the National Surface Transportation Infrastructure Financing Commission report also finds that there is a growing investment gap in the Nation’s infrastructure that will total nearly $400,000,000,000 in the years 2010 through 2015 and $2,300,000,000,000 in the years 2010 through 2035; and 
Whereas public works professionals are observing National Public Works Week from May 17 through 23, 2009: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Public Works Week; 
(2)recognizes and celebrates the important contributions that public works professionals make every day to improve the public infrastructure of the United States and the communities that those professionals serve; and 
(3)urges citizens and communities throughout the United States to join with representatives of the Federal Government in activities and ceremonies that are designed to pay tribute to the public works professionals of the Nation and to recognize the substantial contributions that public works professionals make to the Nation. 
 
Lorraine C. Miller,Clerk.
